Rudkin, J.
The plaintiff commenced this action in the superior court of Thurston county against the State, the *400state board of dental examiners, the individual members of the board as constituted at the time of the commencement of the action, the surviving members of the board as constituted in the year 1903, and certain individuals representing the State Dental Society and the Seattle Dental Club. Demurrers interposed to the amended complaint by the several defendants were sustained, and the plaintiff electing to stand on his pleading and refusing to plead further, 'a judgment of dismissal was entered. From that judgment an appeal has been prosecuted to this court.
In view of the conclusion we have reached on one of the grounds stated in each of the demurrers, we will not consider the other questions discussed, and will make only such reference to the record as is deemed necessary to present the question to be decided. The complaint avers that the plaintiff was convicted of the crime of practicing dentistry without a license, in the superior court of King county, and was sentenced to pay a line of $200, and that the judgment of conviction has been affirmed by this court; that the plaintiff has discovered since the affirmance of the judgment that the state board of dental examiners conspired with certain members of the State Dental Society and the Seattle Dental Club to prevent the plaintiff from obtaining a license to practice dentistry, and to prosecute the plaintiff for practicing dentistry without a license, and that his conviction was encompassed and brought about through such conspiracy. This is the substance of the cause of action against the state, and the prayer of the complaint is that the judgment of conviction be reviewed, reversed, cancelled and annulled and that the state be enjoined from enforcing the judgment during the pendency of the action. As against the state board of dental examiners, the relief sought is that it be required to grant the plaintiff a license to practice dentistry, or that it be restrained from enforcing the provisions of the act relating to the practice of dentistry. The relief sought against the individual defendants and the surviving members of the state *401dental board as constituted in 1903, is that they be required to account to the plaintiff for the damages sustained by reason of the conspiracy complained of.
It will thus be seen that the plaintiff attempts to state the following causes of action: First, an action against the state to review and annul a judgment of conviction in a criminal cause; second, an action to compel the state dental board to issue a license, or to restrain the board from enforcing a certain statute; and third, an action for damages against the surviving members, of the state dental board, as constituted in 1-903, and certain individuals representing the State Dental Society and the Seattle Dental Club. With the first cause of action, the defendants other than the state have no concern. With the second cause of action, the state and the individual defendants have no concern, and with the third cause of action the state and the state dental board have no concern. Bal. Code, § 4942 (P. C. § 412), provides that several causes of action may in certain cases be united, “But the causes of action so united must affect all the parties to the action, and not require different places of trial, and must be separately stated.” That these several causes of action do not affect all the defendants is apparent, and unless we are prepared to hold that a suitor may redress all his wrongs in a single action, regardless of the parties affected and regardless of the forms of law, this complaint is manifestly faulty. The demurrers were properly sustained on the ground that several causes of action are improperly united, and the judgment is therefore affirmed.
Hadley, C. J., Fullerton, Crow, Mount, Root and Dunbar, JJ., concur.